 1

 2
                                  UNITED STATES DISTRICT COURT
 3
                                         DISTRICT OF NEVADA
 4
                                                    ***
 5
      CHRISTIANA TRUST, A DIVISION OF
 6    WILMINGTON           SAVINGS   FUND
      SOCIETY, FSB, NOT IN ITS INDIVIDUAL
 7    CAPACITY BUT AS TRUSTEE OF ARLP                        Case No.: 3:17-cv-00089-RCJ-VPC
      TRUST 3, a national bank,
 8                                                                        ORDER
                                            Plaintiff,
 9           v.
10    THUNDER PROPERTIES, INC., et. al.,
11                                       Defendants.
12

13          Before this Court is Plaintiff’s Withdrawal of Lis Pendens (ECF No. 48). On April 6, 2017,
14   Plaintiff filed the Notice of Lis Pendens (ECF No. 10) with this Court. This Case was dismissed
15   with prejudice on June 15, 2018. (ECF No. 47). The Notice affected two properties:
16
           PARCEL 1:
17         Unit 055 in Building 5 of the Official Plat of FALLEN LEAF @ GALENA
           CONDOMINIUMS, according to the map thereof, filed in the office of the County
18         Recorder of Washoe County, State of Nevada, on February 8, 2005, as File No.
           3166983 of Official Records and as Tract Map No. 4443, and as amended by
19         Certificate of Amendment which recorded September 16, 2005 as Document No.
           3278062 Official Records of Washoe County, Nevada.
20

21         PARCEL 2:
           An undivided 1/245th interest in an to all Common Elements as set forth in that certain
22         Declaration of Covenants, Conditions and Restrictions for Fallen Leaf recorded
           February 8, 2005 as document No. 3166987 of Official Records, and as shown on
23         Official Plat of FALLEN LEAF @ GALENA CONDOMINIUMS, according to the
24         map filed for record in the office of the County Recorder of Washoe County, State of
           Nevada on February 8, 2005 as File No. 3166983 of Official Records and as Tract
25         Map No. 4443, and as amended by Certificate of Amendment which recorded
           September 16, 2005 as Document No.3278062 Official Records of Washoe County,
26         Nevada.
27   ///


                                                         1
 1   CONCLUSION

 2           IT IS HEREBY ORDERED that the Plaintiff’s Withdrawal of Lis Pendens (ECF No.

 3   48) is GRANTED.

 4           IT IS SO ORDERED.

 5   DATED:this
     Dated   This1st
                  18day
                     th day
                          ofofApril
                               April,2019.
                                      2019.

 6
                                              _________________________________
 7                                                    ROBERT C. JONES
 8                                                 United States District Judge

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
26

27


                                                2
